         Case 1:17-cv-04799-JGK Document 98 Filed 09/24/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________X
                                                              Case No. 17 CV 4799 (JGK)
AITABDELLAH SALEM

                                                                  NOTICE OF APPEAL
                  Plaintiff,

CITY OF NEW YORK, JOSEPH PONTE, COMMISSIONER
OF THE NEW YORK CITY DEPARTMENT OF CORRECTION,
IN HIS INDIVIDUAL CAPACITY, JOHN DOE NO.1, WARDEN,
NEW YORK CITY DEPARTMENT OF CORRECTION, IN HIS
INDIVIDUAL CAPACITY, JOHN DOE NO. 2, ASSISTANT WARDEN,
OF THE NEW YORK CITY DEPARTMENT OF CORRECTION,
IN HIS INDIVIDUAL CAPACITY, JOHN DOE NO.3, TOUR COMMANDER
NEW YORK CITY DEPARTMENT OF CORRECTION, AMKC, RIKERS ISLAND,
IN HIS INDIVIDUAL CAPACITY, AND JOHN DOE NO. 4, CAPTAIN,
NEW YORK CITY DEPARTMENT OF CORRECTION, AMKC,
RIKERS ISLAND, IN HIS INDIVIDUAL CAPACITY.

                    Defendants,
________________________________________________________________X


   NOTICE IS HEREBY GIVEN that that Aitabdellah Salem, Plaintiff, in the above named case

hereby appeals to the United States Court of Appeal for the Second Circuit from the Judgment

entered on September 6, 2019, by Ruby J. Krajick, Clerk of the Court for the Southern District of

New York , which granted in full the Defendants’ motion to dismiss Plaintiff’s Second Amended

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).



Dated: September 23, 2019
       New York, New York
                                                   By:     /s/ WW8674
                                                        Welton K. Wisham, Esq.
                                                      43 West 43rd Street, Suite 246
                                                     New York, New York 10036-7424
                                                            212- 719-8183
                                                     Attorney for Plaintiff, Appellant,
                                                          Aitabdellah Salem
